       Case: 1:20-cv-01872-JG Doc #: 44 Filed: 01/18/21 1 of 4. PageID #: 552




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


  CITY OF MAPLE HEIGHTS, OHIO,
  individually and on behalf of all others similarly   Case No. 1:20-CV-01872
  situated,
                                                       Hon. James S. Gwin
                           Plaintiff,
                                                       Magistrate Judge Thomas M. Parker
            v.

  NETFLIX, INC., and HULU, LLC,

                           Defendants.


       PLAINTIFF CITY OF MAPLE HEIGHTS, OHIO’S MOTION FOR LEAVE
       TO FILE A SUR-REPLY INSTANTER TO DEFENDANT NETFLIX, INC.’S
        REPLY IN SUPPORT OF ITS MOTION TO DEEM THE ALLEGATIONS
                SET FORTH IN ITS COUNTERCLAIM ADMITTED

          Plaintiff City of Maple Heights, Ohio, individually and on behalf of all others similarly

situated (“Plaintiff”), pursuant to this Court’s inherent authority, respectfully moves the Court for

leave to file a sur-reply to Defendant Netflix, Inc.’s (“Netflix”) reply in support of its motion to

deem the allegations in its Counterclaim admitted. See Proposed Sur-Reply (attached hereto as

Ex. A.)

          Plaintiff should be granted leave to file a brief sur-reply because Netflix raises a new

argument for the first time in its reply brief. “Although the Federal Rules of Civil Procedure and

the Local Rules do not provide for sur-replies, district courts have discretion to permit sur-replies

in ‘appropriate circumstances.’” Maatuk v. Emerson Electric, Inc., No. 1:16-CV-03023, 2019 WL

582461, at *1 (N.D. Ohio Feb. 13, 2019) (Parker, J.). Such circumstances arise “[w]hen new

submissions and/or arguments are included in a reply brief, and a nonmovant’s ability to respond

to the new evidence has been vitiated.” Id.
       Case: 1:20-cv-01872-JG Doc #: 44 Filed: 01/18/21 2 of 4. PageID #: 553




       Here, Netflix argues in its reply brief that Federal Rule 16(b)(4)’s standard applies to

Plaintiff’s request for leave to file an answer instanter. (ECF No. 43 at 3.) This argument was not

addressed in Plaintiff’s brief and could not be reasonably anticipated because, as set forth in

Plaintiff’s proposed sur-reply, Rule 16 clearly does not apply to the circumstances here. Rather,

Netflix is attempting to have this Court to apply a “heightened” standard so that it can seize on an

inadvertent misunderstanding by Plaintiff to avoid adjudication of its meritless Counterclaim.

Plaintiff should be permitted to file a sur-reply to address Netflix’s argument so that the Court has

the benefit of having the issue fully briefed before adjudicating the merits of the motion.

Accordingly, Plaintiff ‘s motion for leave to file a sur-reply should be granted.

Dated: January 18, 2021                               Respectfully submitted,

                                                      /s/ Justin J. Hawal
                                                      Mark A. DiCello (0063924)
                                                      Justin J. Hawal (0092294)
                                                      DICELLO LEVITT GUTZLER LLC
                                                      7556 Mentor Avenue
                                                      Mentor, Ohio 44060
                                                      Tel: 440-953-8888
                                                      madicello@dicellolevitt.com
                                                      jhawal@dicellolevitt.com

                                                      Adam J. Levitt
                                                      Mark Hamill (pro hac vice)
                                                      Brittany Hartwig (pro hac vice)
                                                      DICELLO LEVITT GUTZLER LLC
                                                      Ten North Dearborn Street, Sixth Floor
                                                      Chicago, Illinois 60602
                                                      Tel: 312-314-7900
                                                      alevitt@dicellolevitt.com
                                                      mhamill@dicellolevitt.com
                                                      bhartwig@dicellolevitt.com

                                                      Austin Tighe*
                                                      Michael Angelovich*
                                                      NIX PATTERSON, LLP
                                                      3600 North Capital of Texas Highway
                                                      Building B, Suite 350

                                                 2
      Case: 1:20-cv-01872-JG Doc #: 44 Filed: 01/18/21 3 of 4. PageID #: 554




                                              Austin, Texas 78746
                                              Tel: 512-328-5333
                                              atighe@nixlaw.com
                                              mangelovich@nixlaw.com

                                              C. Cary Patterson*
                                              NIX PATTERSON, LLP
                                              2900 St. Michael Drive, 5th Floor
                                              Texarkana, Texas 75503
                                              Tel: 903-223-3999
                                              ccp@nixlaw.com

                                              Peter Schneider*
                                              SCHNEIDER WALLACE COTTRELL
                                              KONECKY, LLP
                                              3700 Buffalo Speedway, Ste. 1100
                                              Houston, Texas 77098
                                              Tel: 713-338-2560
                                              pschneider@schneiderwallace.com

                                              Todd M. Schneider*
                                              Jason H. Kim*
                                              SCHNEIDER WALLACE COTTRELL
                                              KONECKY, LLP
                                              2000 Powell Street, Suite 1400
                                              Emeryville, California 94608
                                              Tel: 415-421-7100
                                              tschneider@schneiderwallace.com
                                              jkim@schneiderwallace.com

                                              Counsel for Plaintiff and the Proposed
                                              Class


* Pro Hac Vice applications to be filed




                                          3
      Case: 1:20-cv-01872-JG Doc #: 44 Filed: 01/18/21 4 of 4. PageID #: 555




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that this case has assigned to the Standard Track (see ECF 32 at 1) and this

motion complies with the page limitations for a Standard Track case under Local Rule 7.1(f).


                                             /s/ Justin J. Hawal
                                             Justin J. Hawal (0092294)




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically using the Court’s

CM/ECF service, which will send notification of such filing to all counsel of record on this 18th

day of January, 2021.

                                             /s/ Justin J. Hawal
                                             Justin J. Hawal (0092294)




                                                 4
